Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7-10, 12-18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses receiving the bitstream composed of compressed video/image data; generating dequantized blocks by a process including but not limited to parsing the bitstream, decoding the entropy coded bitstream and dequantizing each block; determining whether to use one from among an implicit method and an explicit method for selecting a hybrid transform kernel from among one or more hybrid transform kernel that are available for decoding the residual block, wherein the one or more hybrid transform kernel are available for decoding the residual block based on associations between prediction modes and sizes of blocks, and each of the one or more hybrid transform kernel includes at least two transform types, which includes at least two transform types that are the same, or at least two transform types that are different; selecting, by using the one from among the implicit method and the explicit method, a hybrid transform kernel from among the hybrid transform kernels that are available for decoding; and performing transform coding of the dequantized blocks using inverse of transforms in the hybrid transform kernel, wherein the explicit method is determined to be used, the one or more hybrid transform kernel includes one or more combinations of vertical and horizontal transform types, the method further comprises receiving a first flag and a second flag in a bitstream as a part of the explicit method, and the first flag indicates availability of the one or more hybrid transform kernel for coding, and the second flag indicates the hybrid transform kernel, that includes a combination of a vertical and a horizontal transform type, from among the one or more hybrid transform kernel.

Most Pertinent Prior Arts:
US 2020/0099924

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486